United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                              March 15, 2007
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 06-70041


MICHAEL WAYNE HALL,
                                           Petitioner-Appellant

                               versus

NATHANIEL QUARTERMAN, DIRECTOR
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,
                                           Respondent-Appellee


            Appeal from the United States District Court
           For the Northern District of Texas, Fort Worth
                             (06-CV-436)



Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

BY THE COURT:

     We grant a certificate of appealability on Michael Wayne

Hall’s Atkins claim.1   The case will be scheduled for oral argument

before this panel.

     We are not presently persuaded to grant and we defer decision

upon the application for a certificate of appealability on Hall’s

Ring2 and Penry3 claims until after oral argument.      The Court does



     1
       Atkins v. Virginia , 506 U.S. 314 (2002); Hall v. Texas,
537 U.S. 802 (2002).
     2
         Ring v. Arizona, 536 U.S. 584 (2002).
     3
         Penry v. Johnson, 532 U.S. 782 (2001).
not request but the parties may supplement the Ring and Penry

claims and offer argument, if they wish to do so.

          So ORDERED.




                                2